Chapman, C. J.
The bill seeks to obtain payment of a judgment and execution which the plaintiffs have obtained against the Proprietors of Deerfield Bridge, a corporation. It appears that, though the corporation is named in the bill, yet no process is prayed for against it or served upon it, but the suit is against several persons who are sued as stockholders. They demur on several grounds, one of which is that the corporation is not joined as defendant. This ground is valid; for as the corporation is the alleged debtor, it is a necessary party, for the reasons stated in Lyman v. Bonney, 101 Mass. 562. The other grounds ought not to be discussed till the corporation is brought in, for it should have an opportunity to be heard on these matters.

Demurrer sustained.